Hall, Judge.
The defendant Haynes was indicted with a co-defendant for involuntary manslaughter. The joint indictment is set out in substance in Musick v. State, ante. The assignments of error made by the defendant Haynes are controlled by the decision in that case.
The trial court did not err in overruling the defendant Haynes’ demurrers on the ground that the indictment was not sufficient to charge him with any offense under the laws of this State, but erred in overruling the remaining demurrers and refusing to quash the indictment.

Judgment affirmed in part; reversed in part.


Nichols, P. J., and Russell, J., concur.